J-A09016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EDITH K. HORAN, AS                 :        IN THE SUPERIOR COURT OF
    ADMINISTRATRIX FOR THE ESTATE      :             PENNSYLVANIA
    OF PENNY D. RAFFA, DECEASED        :
                                       :
                                       :
               v.                      :
                                       :
                                       :
    HCR MANORCARE, LLC, MANOR CARE :            No. 1107 EDA 2021
    OF KING OF PRUSSIA PA, LLC,        :
    D/B/A MANOR CARE HEALTH            :
    SERVICES-KING OF PRUSSIA; HCR      :
    MANOR CARE, INC.; HCR              :
    HEALTHCARE I, LLC; HCR             :
    HEALTHCARE II, LLC; HCR            :
    HEALTHCARE III, LLC; HCR           :
    HEALTHCARE IV, LLC; MANOR CARE     :
    HEALTH CARE SERVICES, INC.;        :
    MANOR CARE, INC.; HEALTH CARE      :
    AND RETIREMENT CORPORATION OF :
    AMERICA; ROBERT L. FELICIANI, III, :
    LLC; THE LAW OFFICE OF ROBERT L. :
    FELICIANI, III, LLC; BRIAN SCOTT   :
    DIETRICH; LAW OFFICE OF BRIAN      :
    SCOTT DIETRICH, P.C.

                  Appeal from the Order Entered April 30, 2021
              In the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2013-22988

BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.                        FILED OCTOBER 11, 2022

        Edith K. Horan (“Horan”), as administratrix for the estate of Penny D.

Raffa, deceased (“Raffa”), appeals the orders sustaining the preliminary

objections of Robert L. Feliciani, III, and the law office of Robert L. Feliciani,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09016-22



III, LLC, (collectively, “Attorney Feliciani”), and Brian Scott Dietrich and the

law office of Brian Scott Dietrich, P.C. (collectively, “Attorney Dietrich”). We

affirm in part, reverse in part, and remand for further proceedings.

        We summarize the factual history of this matter as stated in Horan’s

amended complaint, as required when reviewing orders sustaining preliminary

objections.    In 2010, Raffa became a resident at the Manor Care—King of

Prussia nursing home, where she suffered several falls, contracted a urinary

tract infection, and eventually developed a pressure sore.           See Amended

Complaint, 3/31/14, at 18.          Around April 2011, representatives of Manor

Care—King of Prussia and its related corporate entities (collectively, “Manor

Care”), along with its counsel, Attorney Dietrich, and a third-party attorney,

Attorney Feliciani, met and began discussions to have Raffa declared

incapacitated and implement a plan to enrich themselves at her expense. See

id. at 34.

        In May 2011, Attorney Dietrich filed a collection complaint against Raffa

on behalf of Manor Care (“the collection action”). Id. at 35. Five days later,

an orphans’ court declared Raffa incapacitated and appointed Attorney

Dietrich’s suggested guardian ad litem (“GAL”), to represent her.1 The GAL

then retained Attorney Feliciani, also at Attorney Dietrich’s suggestion, to

represent Raffa in the collection action.        Id.   at 35-36.   Attorney Dietrich

served on Attorney Feliciani a notice of intent to seek, and later a praecipe to

____________________________________________


1   Horan did not name Raffa’s GAL as a defendant in the instant action.

                                           -2-
J-A09016-22



enter, a default judgment in the collection action. Id. at 36-37.     Attorney

Dietrich did not serve the GAL or Raffa’s family members with the notice or

the praecipe. Id.

      Attorney Feliciani did not respond in the collection action, resulting in

the entry of a default judgment against Raffa for $81,6151.95, which included

Manor Care’s fees, interest, and attorneys’ fees (“the default judgment”). Id.

at 38-39, 47. Attorney Dietrich and Manor Care also sought and obtained

public assistance benefits for Raffa, which included Manor Care’s request for

benefit payments for services that were duplicative of payments Manor Care

received in the default judgment. Id. at 39. After Raffa died in 2012, her

estate was required to reimburse the Pennsylvania Department of Public

Welfare (“DPW”) for $4,740.76 that DPW paid toward services for which Raffa

had already paid Manor Care pursuant to the default judgment. See id. at

40.

      Horan commenced the present action by writ of summons in 2013. She

filed a complaint in February 2014 and filed the amended complaint in March

2014. In addition to claims against Manor Care which are unrelated to this

appeal, Horan alleged that Manor Care, Attorney Dietrich, and Attorney

Feliciani had conspired to exploit Raffa to enrich themselves by filing the

collection action, having Raffa declared incapacitated, ensuring no actions

were taken to defend against the collection action, and seeking duplicate

reimbursements from public agencies. See Amended Complaint, 3/31/14, at

34-42.   Horan alleged that Manor Care, Attorney Dietrich, and Attorney

                                     -3-
J-A09016-22



Feliciani had engaged in similar acts in other cases and that Attorney Dietrich

and Attorney Feliciani may have received bonuses for their participation. See

id. at 42 n.3 (citing eleven cases docketed in the courts of common pleas);

see id. at 41 (stating “additional rewards, bonuses, kickbacks and exchanges

likely may have been received . . . which only discovery in this action will bring

to light”).

      As to Attorney Dietrich and Attorney Feliciani, Horan asserted the

following: civil conspiracy (count 2); Attorney Feliciani’s legal malpractice

(count 3); Attorney Feliciani’s breach of fiduciary duty (count 7); Attorney

Dietrich’s inducement and aiding and abetting of Attorney Feliciani’s breach of

fiduciary duty (count 8); unjust enrichment (count 9); and declaratory relief

(count 11). Horan also requested punitive damages for outrageous conduct.

      Attorney Dietrich and Attorney Feliciani filed preliminary objections

asserting that the counts against them were legally insufficient.            See

Pa.R.Civ.P. 1028(a)(4) (stating that “preliminary objections may be filed by

any party to any pleading and are limited to the following grounds . . . legal

insufficiency of a pleading (demurrer)”).     Judge Bernard Moore heard oral

arguments, sustained the preliminary objections, and struck from the

amended complaint the counts against Attorney Dietrich and Attorney Feliciani

with prejudice.     See Orders, 7/23/14 (summarily sustaining Attorney

Dietrich’s preliminary objections and striking the counts against him with

prejudice and sustaining Attorney Feliciani’s preliminary objections and

dismissing Attorney Feliciani). Judge Moore did not include a discussion of the

                                      -4-
J-A09016-22



amended complaint, Horan’s causes of action, or explain his reasons for

dismissing Horan’s claims against Attorney Dietrich and Attorney Feliciani on

the record or in a separate opinion. Judge Moore then went to senior status,

and the case was reassigned to Judge Richard P. Haaz. Horan subsequently

reached a settlement of her claims against Manor Care, see Order, 4/19/21

(approving settlement as between Horan and Manor Care), and she timely

appealed the orders sustaining Attorney Dietrich’s and Attorney Feliciani’s

preliminary objections.2        Both Horan and the trial court complied with

Pa.R.A.P. 1925.

       Horan raises the following issues for our review:

       1. Whether the trial court erred in sustaining preliminary
          objections in the nature of a demurrer and/or insufficient
          specificity in a pleading raised by [Attorney Dietrich and
          Attorney Feliciani] and dismissing [them] from the case?

       2. Whether [the] trial court erred in disregarding and not
          accepting as true the material facts pleaded in [Horan’s]
          amended complaint, which would support her claims as a
          matter of law against [Attorney Dietrich and Attorney
          Feliciani]?

       3. Whether the trial court erred in sustaining preliminary
          objections in the nature of a demurrer, without first granting
          [Horan] leave to amend her allegations against [Attorney
          Dietrich and Attorney Feliciani]?

____________________________________________


2 See Pa.R.A.P. 341(b)(1) (providing that a final order is any order that
disposes of all claims and of all parties); see also Motley Crew, LLC v.
Bonner Chevrolet Co., Inc., 93 A.3d 474, 477 n.5 (Pa. Super. 2014) (noting
that a discontinuance of the remaining claims or parties in an action makes
prior interlocutory orders sustaining preliminary objections final for appeal
purposes).


                                           -5-
J-A09016-22



Horan’s Brief at 6-7 (some capitalization omitted).

          Horan combines her first two issues and asserts error in the trial court’s

decision to sustain Attorney Dietrich’s and Attorney Feliciani’s preliminary

objections. This Court reviews the trial court’s orders sustaining preliminary

objections for legal insufficiency to determine whether the trial court

committed an error of law. See Haun v. Community Health Systems, Inc.,

14 A.3d 120, 123 (Pa. Super. 2011). A defendant’s preliminary objections

seeking the dismissal of a cause of action should be sustained only when it is

clear and free from doubt that the plaintiff cannot prove facts legally sufficient

to establish a right to relief. See Schemberg v. Smicherko, 85 A.3d 1071,

1073 (Pa. Super. 2014). We apply the same standard as the trial court and

consider as true all material facts and inferences reasonably deducible from

the averments stated in the complaint. See Haun, 14 A.3d at 123. If any

doubt exists as to whether the plaintiff can state a cause of action, a court

should resolve the claim in favor of overruling the preliminary objections. See

Estate of Denmark ex rel. Hurst v. Williams, 117 A.3d 300, 305 (Pa.

Super. 2015).

          Horan argues that her amended complaint avers facts, which if true, are

legally sufficient to support all of her claims for damages and declaratory

relief.     We first consider Horan’s arguments that her amended complaint

pleaded sufficient allegations for each element of her claims requesting

damages and punitive damages for civil conspiracy (count 2), Attorney

Feliciani’s legal malpractice and breach of fiduciary duty (counts 3 and 7),

                                         -6-
J-A09016-22



Attorney Dietrich’s aiding and abetting of Attorney Feliciani’s breach of

fiduciary duty (count 8), and unjust enrichment (count 9).

      Civil conspiracy (count 2) requires Horan to allege: (1) Attorney Dietrich

and Attorney Feliciani acted with a common purpose to do an unlawful act or

to do a lawful act by unlawful means or for an unlawful purpose; (2) there

was an overt act done in pursuance of the common purpose; and (3) Raffa or

her estate suffered actual legal damage.      See McKeeman v. Corestates

Bank, N.A., 751 A.2d 655, 660 (Pa. Super. 2000).

      Legal malpractice (count 3) requires Horan to allege: (1) Raffa’s

employment of Attorney Feliciani; (2) Attorney Feliciani’s failure to exercise

ordinary skill and knowledge; and (3) Attorney Feliciani’s negligence

proximately caused damage to Raffa. See Heldring v. Lundy Beldecos &

Milby, P.C., 151 A.3d 634, 641 (Pa. Super. 2016). Additionally, Horan must

assert that Raffa had a viable defense to the collection action and suffered an

actual loss that was not too remote from the alleged negligence. See Rizzo

v. Haines, 555 A.2d 58, 68 (Pa. 1989).

      Breach of fiduciary duty (count 7), relatedly, requires Horan to allege

facts that Attorney Feliciani, as Raffa’s counsel, breached his duties to provide

his undivided loyalty and avoid conflicts of interest. See Maritrans GP Inc.

v. Pepper, Hamilton & Scheetz, 602 A.2d 1277, 1283 (Pa. 1992); see also

Capital Care Corp. v. Hunt, 847 A.2d 75, 84 (Pa. Super. 2004)).

      Aiding and abetting (count 8) requires Horan to allege: (1) Attorney

Dietrich did a tortious act in concert with Attorney Feliciani or pursuant to a

                                      -7-
J-A09016-22



common design with him; or (2) Attorney Dietrich knew that Attorney

Feliciani’s conduct constituted a breach of a fiduciary duty and gave

substantial assistance or encouragement to Attorney Feliciani to so conduct

himself, or (3) Attorney Dietrich gave substantial assistance to Attorney

Feliciani in accomplishing a tortious result and his own conduct, separately

considered, constituted a breach of duty to the third person. See Linde v.

Linde, 220 A.3d 1119, 1145 (Pa. Super. 2019) (quoting Restatement

(Second) of Torts § 876).

      In her claims of unjust enrichment (count 9), Horan seeks relief on an

equitable, quasi-contract theory that: (1) Raffa conferred a benefit on

Attorney Dietrich or Attorney Feliciani; (2) they appreciated the benefit; and

(3) they accepted and retained the benefit under such circumstances that it

would be inequitable for them to retain the benefit without payment of value.

See Schenck v. K.E. David, Ltd., 666 A.2d 327, 328 (Pa. Super. 1995).

       Additionally, requests for punitive damages are not a separate cause

of action but are awarded to punish a defendant for outrageous conduct. See

Delahanty v. First Pennsylvania Bank, N.A., 464 A.2d 1243, 1262-63 (Pa.

Super. 1983). Horan’s requests for punitive damages, therefore, require her

to allege Attorney Dietrich’s and Attorney Feliciani’s willful, malicious, wanton,

reckless, or oppressive conduct. See id.

      As noted above, Judge Moore entered the orders that sustained Attorney

Dietrich’s and Attorney Feliciani’s      preliminary objections without any

discussion of the record or the law. See Orders, 7/23/14. Further, Judge

                                      -8-
J-A09016-22



Moore did not prepare a written opinion explaining his decision to dismiss

Horan’s claims against Attorney Dietrich and Attorney Feliciani. Instead, after

Judge Moore became a senior judge and Judge Haaz was assigned the case,

Judge Haaz authored a letter in lieu of a Rule 1925(a) opinion suggesting error

in the decision to sustain Attorney Dietrich’s and Attorney Feliciani’s

preliminary objections as to all counts except for count 11 for declaratory

relief. Judge Haaz asserted that Horan stated sufficient allegations to state

her damages counts and was entitled to discovery to attempt to establish

those claims. See Trial Court Letter, 7/23/21, at 5.

      We conclude that the trial court erred when it sustained Attorney

Dietrich’s and Attorney Feliciani’s preliminary objections to all of Horan’s

damages counts. Horan’s amended complaint states the following relevant

allegations in support of her damages claims:

      128. At all times material to this action, [Attorney Dietrich, Manor
      Care, and Attorney Feliciani] conspired, combined and agreed to
      act together with the intent to commit financial exploitation and
      injury upon [Raffa and her estate].

      129. The overall purpose of the civil conspiracy by and amongst
      [Manor Care, Attorney Dietrich, and Attorney Feliciani] was to
      ensure that . . . Raffa’s assets would be subject to a default
      judgment that, when paid off, would enrich the conspiring parties.
      The sole common purpose of the . . . civil conspiracy was the
      unjust retention of funds not owed to them through the unlawful
      use of the [c]ourt system to secure a default judgment against
      [Raffa] and/or against her [e]state to the conspirators’ collective
      gain.

                                    ****

      131. The overt acts in furtherance of this civil conspiracy were, in
      many instances, committed in such a way so as to appear that

                                     -9-
J-A09016-22


     said acts were lawful and within the ordinary course of business;
     however, . . . even isolated overt acts that otherwise appeared
     lawful were in fact unlawful acts committed to achieve an unlawful
     means: the financial exploitation and harming of [Raffa and her
     estate].

                                   ****

     136. On a date prior to April 7, 2011, [Attorney Dietrich, Manor
     Care, and Attorney Feliciani], met, discussed, communicated and
     agreed to enter into an unlawful civil conspiracy with the intent of
     harming [Raffa] and other similarly situated incapacitated nursing
     home residents.

     137. Upon information and belief, the agreement between the co-
     conspirators is memorialized in correspondence, emails,
     telephone calls and/or documents that only further discovery can
     reveal.

Amended Complaint, 3/31/14, at 32-34.

     Horan’s amended complaint also asserts that Attorney Dietrich

commenced the collection action and then had Raffa declared incapacitated

with his “handpicked” GAL appointed to represent Raffa’s interests. Id. at 34-

35. Subsequently, “[Manor Care and Attorney Dietrich] were able to ensure

that their co-conspirator, . . . [Attorney Feliciani], was installed as their

supposed ‘opposing’ counsel in the [c]ollection [a]ction.” Id. at 36 (footnote

omitted). Attorney Dietrich and Attorney Feliciani, the amended complaint

alleges, actively concealed their plans and conflicts of interests from the

orphans’ court that declared Raffa incompetent and appointed Raffa’s GAL.

See id. at 35-36.

     The amended complaint further asserts that Attorney Feliciani received

“thousands of dollars of fees” to represent Raffa even though he was part of

“orchestrating a guaranteed victory for [Attorney Dietrich and Manor Care].”


                                    - 10 -
J-A09016-22



Id. at 40. Horan alleges that Attorney Feliciani “purposefully did not oppose,

answer, or otherwise plead in opposition to” the filing of the collections action,

the notice of taking a default judgment, or the entry of the default judgment

despite “specious claims for attorneys’ fees, exorbitant interest, sums related

to care and services that were not provided, . . . were negligently provided,

and . . . had already been fully reimbursed . . . by government reimbursement

programs . . ..”    Id. at 38-39.    Additionally, Horan states that Attorney

Feliciani failed to raise defenses to the collection action and default judgment,

including: (1) the validity and excessiveness of the claimed debt to Manor

Care; (2) the legality of the collection action; (3) challenges to the amount of

interest and reasonableness of the attorneys’ fees that were included in the

default judgment; and (4) the action being barred by equitable principles such

as unclean hands and payment for the services rendered. Id. at 48-49.

      These allegations, when taken as true, as they must be, state a claim

for civil conspiracy, namely that: (1) Attorney Dietrich and Attorney Feliciani

acted with a common purpose to commit unlawful acts or to commit lawful

acts for an unlawful purpose, namely, that they engineered or facilitated

Manor Care’s double-charging of Raffa and DPW for services and obtained an

excessive default judgment for Manor Care; (2) they committed overt acts in

pursuance of those common purposes; and (3) Raffa suffered actual damage

by paying inflated, improper, or duplicative charges. See McKeeman, 751

A.2d at 660.    The allegations about the conspiracy and the acts taken in

furtherance of the conspiracy, furthermore, are sufficiently outrageous, that

                                     - 11 -
J-A09016-22



if true, they support Horan’s requests for punitive damages. See Delahanty,

464 A.2d at 1263.

       Horan also states a claim that Attorney Feliciani committed legal

malpractice based on her allegations that Attorney Feliciani: (1) was retained

by Raffa’s GAL to represent Raffa in the collection action; (2) failed to exercise

ordinary skill and knowledge by taking no actions and waiving possible

defenses to the collection action; and (3) proximately caused damage to Raffa

by the payments of inflated or improper charges, interest, and fees.         See

Heldring, 151 A.3d at 641. Further, the amended complaint alleges possible

defenses to the validity and excessiveness of the amounts claimed in the

default judgment, including challenges to the validity and amount of debt

owed, excessive fees, and equitable defenses.3

        Relatedly, Attorney Feliciani, as counsel for Raffa, owed Raffa a

fiduciary duty and Horan’s allegations that he had a conflict of interest in his


____________________________________________


3 We acknowledge Attorney Dietrich’s and Attorney Feliciani’s arguments that
Horan’s claims lacked merit because they acted lawfully and properly in the
collection action to recover debts owed by Raffa under her contract with Manor
Care, and that Horan failed to show that she was not responsible for the fees
owed to Manor Care. However, our review of the trial court’s orders sustaining
Attorney Dietrich’s and Attorney Feliciani’s preliminary objections for legal
insufficiency focuses on the facts alleged in Horan’s amended complaint,
including the submission of duplicate bills for Raffa and public agency benefits
and the excessiveness of the default judgment, which we must take as true.
See Haun, 14 A.3d at 123. To the extent Attorney Dietrich and Attorney
Feliciani maintain that the amounts collected in the default judgment were
proper, they may raise new matter, pose affirmative defenses, and thereafter
seek relief in requests for judgments on the pleadings or motions for summary
judgment.

                                          - 12 -
J-A09016-22



representation, if proven, state a breach of that duty. As to Attorney Dietrich,

the factual allegations concerning the overall conspiracy state a claim for

aiding and abetting based on his knowledge that Attorney Feliciani’s conduct

constituted a breach of a fiduciary duty and Attorney Dietrich gave substantial

encouragement to Attorney Feliciani to breach the duty. See Linde, 220 A.3d

at 1145.

        As to unjust enrichment, the amended complaint states a claim against

Attorney Feliciani. Horan alleges that Raffa, through her GAL, conferred a

benefit by paying Attorney Feliciani attorneys’ fees, that Attorney Feliciani

appreciated the benefit of Raffa’s payment of his fees, and that it would be

unjust for Attorney Feliciani to retain the payment if the remainder of the

allegation that he failed to provide any actual legal services are proven to be

true.

        Concerning Attorney Dietrich, however, we conclude that the amended

complaint fails to state a cause of action for unjust enrichment. Horan does

not allege that Raffa or her estate conferred a benefit on Attorney Dietrich

personally or in his capacity as counsel for Manor Care. Horan’s claim against

Attorney Dietrich appears to rely on benefits he received from the broader

conspiracy to exploit Raffa. Horan does not assert that Raffa paid Attorney

Dietrich, and Horan fails to cite, nor has our own research uncovered, any

statute or case law permitting her to challenge an award of attorneys’ fees in

a judgment in favor of a third-party, here Manor Care, based on the equitable

principle of unjust enrichment.

                                     - 13 -
J-A09016-22



        Thus, we conclude that except for unjust enrichment (count 9) as to

Attorney Dietrich, Horan states sufficient allegations to preclude the dismissals

of her damages claims against Attorney Dietrich and Attorney Feliciani.

Accordingly, we reverse the order sustaining Attorney Dietrich’s preliminary

objections to Horan’s claims of civil conspiracy (count 2) and aiding and

abetting Attorney Feliciani’s breach of fiduciary duty (count 8), and we reverse

the order sustaining Attorney Feliciani’s preliminary objections to Horan’s

claims of civil conspiracy (count 2), legal malpractice (count 3), breach of

fiduciary duty (count 7), and unjust enrichment (count 9).

        We next address Horan’s claim for declaratory relief (count 11). Horan

invokes the Declaratory Judgment Act (“the Act”)4 and requests a decree

prohibiting Attorney Dietrich and Attorney Feliciani from practicing in matters

involving guardianships and collection matters.

        Pursuant to the Act, a court has “power to declare rights, status, and

other legal relations whether or not further relief is or could be claimed.” 42

Pa.C.S.A. § 7532. The Act is remedial and must be liberally construed. See

id. § 7541(a).     “The purpose of awarding declaratory relief is to finally settle

and make certain the rights or legal status of parties.” Geisinger Clinic v.

DiCuccio, 606 A.2d 509, 519 (Pa. Super. 1992); see also Selective Way

Ins. Co. v. Hospitality Group Services, Inc., 119 A.3d 1035, 1046 (Pa.

Super. 2015) (en banc) (stating that “[d]eclaratory judgments are nothing

____________________________________________


4   See 42 Pa.C.S.A. §§ 7531-7541.

                                          - 14 -
J-A09016-22



more than judicial searchlights, switched on at the behest of a litigant to

illuminate an existing legal right, status or other relation”) (citation omitted).

The Act focuses on existing rights, often under a contract, regulation, or

statute. See Bayada Nurses, Inc. v. Com., Dept. of Labor and Industry,

8 A.3d 866, 869 (Pa. 2010) (addressing challenges to a claimed exemption

from Pennsylvania’s minimum wage law); see also Wagner v. Apollo Gas

Co., 582 A.2d 364, 365 (Pa. Super. 1990) (addressing a claim that declaratory

judgment was required to ascertain rights and obligations under a contract).

The Act does not provide a means to search out new legal doctrines or modify

or elucidate judicial decrees. See Doe v. Johns-Manville Corp., 471 A.2d

1252, 1254-55 (Pa. Super. 1984). Relief under the Act is a matter of judicial

discretion. See Bromwell v. Michigan Mut. Ins. Co., 716 A.2d 667, 670

(Pa. Super. 1998).

      Horan asserts that her claim for declaratory relief and related request

for an order prohibiting Attorney Dietrich and Attorney Feliciani from practicing

in certain areas of law is a proper invocation of the Act. She emphasizes that

she states an actual controversy with Attorney Dietrich and Attorney Feliciani

and has a right to seek declaratory relief based on her interests in pursuing

claims for the harms caused by the conspiracy. She concludes that she is

entitled to a declaration that the conspiracy was illegal and has standing to

bring the conspiracy to an end through a declaratory judgment.

      Although Judge Moore did not explain his decision to strike the claim for

declaratory relief (count 11), Judge Haaz subsequently asserted that Attorney

                                     - 15 -
J-A09016-22



Dietrich’s and Attorney Feliciani’s preliminary objections to count 11 were

properly sustained for lack of standing. See Trial Court Letter, 7/23/21, at 4

n.4.

       Following our review, we conclude that the trial court properly sustained

the preliminary objections to Horan’s claim for declaratory relief. There is no

dispute that there is an actual controversy between Horan, as the

administratrix of Raffa’s estate, and Attorney Dietrich and Attorney Feliciani.

Horan may proceed on her claims that Attorney Dietrich and Attorney Feliciani

committed wrongful acts that harmed Raffa and Raffa’s estate.             As stated

above, however, the determination of Horan’s case is specific to the

allegations and facts of her case.             Although Horan alleges that Attorney

Dietrich and Attorney Feliciani acted pursuant to an ongoing conspiracy in this

and other cases, any other cases would similarly require fact-specific inquiries

to determine whether their actions in those cases were wrongful and resulted

in harm. Horan does not, under the Act, stand in the shoes of other citizens

and litigants to seek a decree declaring that Attorney Dietrich’s and Attorney

Feliciani’s conduct was harmful and wrongful in other cases unrelated to this

one to enjoin their conduct.5 Accordingly, we affirm the orders that dismissed

her claim for declaratory relief (count 11).

____________________________________________


5Our decision is limited to the applicability of the Act to the claims alleged in
Horan’s complaint. As noted by the author of the concurring memorandum,
which I join, it appears that Horan’s request for injunctive relief to limit the
practice of attorneys not related to litigation before the trial court would
(Footnote Continued Next Page)


                                          - 16 -
J-A09016-22



       In sum, we affirm the orders to the extent they dismissed Horan’s claims

of unjust enrichment (count 9) as to Dietrich and declaratory relief (count 11)

as to Attorney Dietrich and Attorney Feliciani. We reverse the orders to the

extent they dismissed Horan’s claims of civil conspiracy (count 2), legal

malpractice against Attorney Feliciani (count 3), breach of fiduciary duty by

Attorney Feliciani (count 7), Attorney Dietrich’s aiding and abetting Attorney

Feliciani’s breach of fiduciary duty (count 8), and unjust enrichment (count 9)

as to Attorney Feliciani.6

       Orders affirmed in part and reversed in part. Case remanded for further

proceedings. Jurisdiction relinquished.

       Judge Nichols concurs in the result.

       Judge Pellegrini files a concurring memorandum in which Judges Nichols

and Sullivan join.




____________________________________________


infringe on the Supreme Court’s exclusive jurisdiction to regulate the practice
of law and enforce the rules of professional conduct. See McCarthy v.
Southeastern Pennsylvania Transp. Authority, 772 A.2d 987, 991 (Pa.
Super. 2001) (discussing the limited authority for trial courts to enforce the
Code of Professional Conduct (“the Code”), and noting that the trial court’s
enforcement powers do not extend to a trial court’s use of the Code to punish
attorney misconduct). If Horan is able to prove Attorney Dietrich’s and
Attorney Feliciani’s conduct in her case, however, it would be within the
province of the trial court to take appropriate equitable measures, namely,
referring the matter to the Disciplinary Board of the Supreme Court of
Pennsylvania.

6In light of our disposition, we need not address Horan’s third issue in this
appeal.

                                          - 17 -
J-A09016-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2022




                          - 18 -